999 F.2d 545
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Joseph Briant MCGEE, Defendant-Appellant.
No. 91-50574.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted Dec. 8, 1992.Resubmitted June 23, 1993.Decided July 12, 1993.

Before ALDISERT,* CANBY and THOMPSON, Circuit Judges.


1
MEMORANDUM**


2
We deferred review of McGee's attack on his enhanced sentence on count five of the indictment, pending the Supreme Court's decision in  Deal v. United States, 113 S.Ct. 1993 (1993).  Deal concludes that multiple convictions from one indictment under 18 U.S.C. § 924(c) arise "[i]n the case of his second or subsequent conviction" within the meaning of that section.   Id. at 1999.   After reviewing the supplemental letter briefs, we determine that Deal forecloses McGee's attack.


3
The government asks us for the first time to remand for resentencing on count six because it argues the sentence on that count also must be enhanced to twenty years.   The government's request is tardy.   It had a right to appeal the five-year sentence imposed on count six on the ground that the sentence violated section 924.  18 U.S.C. § 3742(b)(1) (1988).   That argument would have been identical to the defense it raised in support of the twenty-year sentence on count five.   Because the government did not attack the count six conviction earlier, we refuse to consider its challenge now.   United States v. Turner, 898 F.2d 705, 711 (9th Cir.), cert. denied, 495 U.S. 962 (1990).


4
The sentences are AFFIRMED.



*
 The Honorable Ruggero J. Aldisert, Senior Circuit Judge for the Third Circuit, sitting by designation


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Cir.R. 36-3